Citation Nr: 1101614	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  08-10 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his father


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to July 1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2007 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for arthritis, a 
laceration over the left eye that was claimed as a head injury, 
and a psychiatric disability that was claimed as due to a head 
injury.  Appeal is also taken from a March 2009 RO decision that 
denied service connection for PTSD.  

In an April 2010 decision, the Board granted service connection 
for a scar over the left eyebrow and remanded the matters 
relating to service connection for psoriatic arthritis and a 
psychiatric disability, to include PTSD.  By rating decision 
dated in October 2010, the RO granted service connection for 
psoriatic arthritis.  

It is noted that an October 2010 supplemental statement of the 
case (SSOC) included the issues of a compensable rating for the 
left eyebrow scar and service connection for thoracic 
costovertebral arthritis.  There is no indication in the record 
that the Veteran has disagreed with the zero percent evaluation 
assigned for the left eyebrow scar or any denial of thoracic 
spine arthritis following the grant of service connection for 
psoriatic arthritis.  Therefore, those matters are not considered 
to be before the Board at this time.  38 C.F.R. §§ 19.26, 20.201 
(2010).  

The remaining issue on appeal, service connection for a 
psychiatric disorder, to include PTSD, is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  

The issue of service connection for the residuals of a 
right shoulder injury has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this issue, and it is referred to 
the AOJ for appropriate action.  


REMAND

As noted, the case was previously before the Board in April 2010.  
At that time, the issue relating to service connection for a 
psychiatric disability was remanded for additional development.  
That development included for a psychiatric examination for the 
purpose of determining the precise nature of the Veteran's 
psychiatric disability, whether the Veteran had PTSD and, if 
other psychiatric disorders were diagnosed, and opinion as to 
whether any psychiatric disorders were related to service.  The 
remand specifically stated that the relevant documents in the 
claims folder should be made available for review by the 
examiner.  

The report of the June 2010 VA examination specifically noted 
that the Veteran's claims file was not made available, although 
it was requested, and that the service treatment records (STRs) 
were not made available for the VA examiner's review.  In this 
Veteran's claim for service connection, the STRs are documents 
that are relevant to the appeal.  Moreover, the VA examiner did 
not provide an opinion as to whether it was at least as likely as 
not that any diagnosed disorders are etiologically related to the 
period of active duty, to include head injuries and treatment 
that the Veteran received during service for hallucinations.  
This was specifically ordered in the Remand, and the VA 
examination request reflects that an opinion was requested, 
although it is unclear whether the nexus opinion request was 
communicated to the VA examiner.  A remand by the Board "confers 
on the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, the issue of service connection for a psychiatric 
disability, to include PTSD, is REMANDED for the following 
action:

1.  The RO/AMC should forward the Veteran's 
claims file to the June 2010 VA examiner/opinion 
provider for review and an addendum opinion. 
After review of the relevant documents in the 
claims folder, the examiner should be 
requested to render the following opinions:
		A) What is the current 
diagnosis/diagnoses of the Veteran's psychiatric 
disability? 
      B) Is it at least as likely as not (50 
percent or better probability) that any 
diagnosed psychiatric disability is related to 
the Veteran's period of active duty, including 
treatment that he received during service for an 
affective disorder (in August 1981), for 
psychosis (in March 1982), or for a head injury 
(in March 1982)? 
      C) If, after review of the relevant 
documents in the claims folder, PTSD is 
diagnosed, the examiner is requested to provide 
an opinion as to whether the PTSD diagnosis is 
based upon a corroborated in-service stressor.  

If the VA provider is unavailable to offer the 
opinions sought, the Veteran's claims file 
should be forwarded to another appropriate VA 
examiner for the opinion sought.  The opinion-
provider should explain the rationale for the 
opinion given.  

2.  The RO/AMC should then readjudicate 
this matter.  If it remains denied, the 
RO/AMC should issue an appropriate 
supplemental statement of the case, and 
should afford the Veteran and his 
representative the opportunity to respond 
before the case is returned to the Board 
for further appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



